COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00224-CR


DAVID KEITH SAULS JR.                                              APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE

                                    ----------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY
                      TRIAL COURT NO. 58,646-B

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      A jury convicted Appellant David Keith Sauls Jr. of evading arrest or

detention in a vehicle, and upon his plea of true to two enhancement paragraphs,

the trial court sentenced him to twenty-five years’ confinement. In one point,

Appellant complains about the State’s closing argument.     Because Appellant




      1
      See Tex. R. App. P. 47.4.
forfeited his complaint by not objecting to the argument at trial, we affirm the trial

court’s judgment.

                               I.     BRIEF FACTS

      On the evening of January 14, 2017, Deputy Daniel Jacobson of the

Wichita County Sheriff’s Office was on patrol when he saw ahead of him a silver

2012 Nissan Versa with a right brake light out. He caught up with the Nissan

after it turned left on Old Iowa Park Road, and he activated his patrol car’s

overhead, flashing lights as he followed the Nissan onto an access road and then

southbound on the Central Freeway, both of which had improved shoulders. The

Nissan went past the first available exit, and Deputy Jacobson turned on his

siren. Without signaling, the Nissan exited to Seymour Highway, moved to the

far right lane, and turned right at a red light without stopping. The Nissan then

immediately turned right into an EconoLodge parking lot, made a U-turn, and

stopped, facing Seymour Highway. The driver, Appellant, got out and began

running across the highway. He collided with the windshield and passenger-side

mirror of the patrol car of another deputy arriving to assist Deputy Jacobson,

landed on the ground, and then tried to run again before the two deputies

captured and arrested him.

      A grand jury indicted Appellant for evading arrest or detention while using

a vehicle, and the indictment contained two sentence-enhancement paragraphs

alleging prior felony convictions of unlawful possession of a firearm by a felon

and injury to a disabled person.


                                          2
      During trial, at a hearing outside the jury’s presence, the trial court ruled

admissible for impeachment purposes at guilt Appellant’s prior offenses including

a 2005 felony conviction for evading arrest or detention with a vehicle and a

2008 misdemeanor conviction for evading arrest or detention. The trial court

confirmed at Appellant’s request that the facts of the convictions would be

admissible but not the underlying details of the crimes. Appellant then testified

before the jury, claiming that he did not intend to evade arrest in a motor vehicle

in the present case.        The prosecutor asked Appellant about the 2005 and

2008 evading arrest convictions, and he admitted them. He did not request a

contemporaneous limiting instruction.

      In the State’s closing argument at guilt, the prosecutor stated,

            Also in 2005, [Appellant was] convicted of evading arrest or
      detention using a motor vehicle.
           In 2008, [he was] convicted of evading arrest or detention as a
      misdemeanor offense on foot.
            Ladies and gentlemen, he knows the difference between the
      two of them. He knows what one offense is and what the other
      offense is.
Appellant did not object.

                                 II.   DISCUSSION

      In his sole point, Appellant complains that in the portion of the jury

argument quoted above, the State “improperly argued the jury [should] consider

[his] prior evading convictions in determining the element of intent. The prior

convictions had been admitted for impeachment purposes only.”            Appellant



                                         3
admits that he did not object to the argument at trial, and, without citing any

authority for the proposition, argues that “[t]his error is of such a fundamental

nature that [it] denies [him] due process that this Court cannot ignore.”

      Absent an objection to jury argument at trial, nothing is presented for

review.   Threadgill v. State, 146 S.W.3d 654, 667 (Tex. Crim. App. 2004);

Cockrell v. State, 933 S.W.2d 73, 89 (Tex. Crim. App. 1996), cert. denied,

520 U.S. 1173 (1997).      The objection must be timely and specific, and the

defendant must pursue the objection to an adverse ruling.          Mathis v. State,

67 S.W.3d 918, 927 (Tex. Crim. App. 2002); Cockrell, 933 S.W.2d at 89; Carter

v. State, 614 S.W.2d 821, 823 (Tex. Crim. App. 1981); see also Tex. R. App. P.

33.1(a)(1). An objection is timely if it is made as soon as the ground of objection

becomes apparent. Thompson v. State, 691 S.W.2d 627, 635 (Tex. Crim. App.

1984), cert. denied, 474 U.S. 865 (1985). Even if an argument is egregious and

an instruction to disregard would not have cured the harm, the complaint is

forfeited if the defendant did not object. Mathis, 67 S.W.3d at 926–27; see also

Threadgill, 146 S.W.3d at 667. Accordingly, we overrule Appellant’s point.

                               III.   CONCLUSION

      Having overruled Appellant’s single point, we affirm the trial court’s

judgment.




                                         4
                                         /s/ Mark T. Pittman
                                         MARK T. PITTMAN
                                         JUSTICE

PANEL: WALKER, MEIER, and PITTMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 28, 2018




                                5